Citation Nr: 0948831	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  09-30 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right knee injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Other Matters

The Board notes that, during the pendency of this appeal, the 
Veteran filed for a claim for a temporary 100 percent 
evaluation for his right knee disorder, due to convalescence.  
The record indicates that this claim was abandoned as the 
planned surgery was postponed.  Moreover, in June 2009, the 
RO granted the Veteran's claim for service connection for 
left knee strain.  As the Veteran has not appealed this 
decision, it is not in appellate status.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the claims file reveals that, due to 
a hearing request, this matter is not ready for appellate 
disposition.

On September 25, 2009, the RO issued a letter to the Veteran, 
indicating that they had certified the Veteran's appeal to 
the Board and that he had 90 days to submit a request to 
appear personally at a hearing before the Board.  In a 
statement of the case received on October 13, 2009, the 
Veteran indicated his desire to appear personally before the 
Board and give testimony concerning his appeal.  As such, 
this case must be returned to the RO to schedule such a 
hearing.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2009).




Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.

2.  Schedule the Veteran for a hearing 
before a Veterans Law Judge sitting at 
the RO in Waco, Texas.  The Veteran 
should be apprised of the next available 
date for such a hearing, and should be 
informed of his right to have a 
videoconference hearing as an 
alternative.   After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

By this remand, the Board intimates no 
opinion, either legal or factual, as to 
any final determination warranted in this 
case. The purpose of this remand is to 
afford the Veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


